Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not follow the guidelines set out in MPEP § 608.01(b).  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because drawing one for example refers to green and red but the colors differences are unrecognizable, further more Examiner was unable to find in the specification a discussion of “green” or “red”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8,12-16,18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmon et al (2018/0307319), hereinafter, Karmon in view of Hoffmann et al (20210182618) hereinafter, Hoffmann

In regards to claim 1, Karmon teaches a system, comprising (abstract):

    PNG
    media_image1.png
    757
    550
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    769
    581
    media_image2.png
    Greyscale

 a sensor operable to capture sensor data indicative of a gesture (fig. 1 (104))
[0073] FIGS. 2a and 2b illustrate two example pose dictionaries to which the language has been applied successfully. Specifically, FIG. 2a shows hand shapes 200 found in a phonemic analysis of ASL. According to the analysis, these (together with location and motion elements) were found to be basic patterns characterizing the symbolic vocabulary of the language. Each of these hand poses can be well characterized, and distinguished from the others, using a few basic propositions utilizing the four base predicates: finger/palm direction, finger folding state, finger tangency and relative direction. FIG. 2b shows hand shapes 210 used in the static gestures of an existing commercial system. These can also be naturally described using the disclosed language.
a processor (fig. 1 (102)) in communication with a memory and the sensor (fig. 1 108 /110, the processor configured to execute instructions stored in the memory, which, when executed, cause the processor to [0039-0053]: 
receive sensor data indicative of a gesture, the sensor data including a plurality of frames [0050, 124-148], each frame of the plurality of frames (fig. 5 a-f)) including data indicative of a hand performing the gesture (claim 1) (fig. 3a-3c gesture data); 
decompose the gesture into a canonical gesture form, the canonical gesture form defining [0056-0063, 101] a string of gesture components arranged in a spatio-temporal order [023,0114];
 Karmon fails to teach store the canonical gesture form for the gesture as a single example of a plurality of examples associated with the gesture; and train a neural network to recognize a gesture component in the canonical gesture form using the plurality of examples associated with the gesture.
However, Hoffmann teaches store the canonical image form for the gesture as a single example of a plurality of examples associated with the image; and train a neural network to recognize a gesture component in the canonical gesture form using the plurality of examples associated with the image (fig. 4 400-406))(fig. 3 (300-316)) [0068].

    PNG
    media_image3.png
    548
    853
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the gesture recognition of Karmon to include store the canonical image form for the gesture as a single example of a plurality of examples associated with the image; and train a neural network to recognize a gesture component in the canonical gesture form using the plurality of examples associated with the gesture as taught by Hoffmann in order to allow a learning model with small sets of training labels [005-007].

In regards to claim 12, Karmon teaches a method, comprising: receiving sensor data indicative of a gesture at a processor (fig. 1 (106, 102, 108)), wherein the sensor data includes a plurality of frames and wherein each frame includes data indicative of a hand performing the gesture [0039-0053]; converting the gesture into a canonical gesture form, the canonical gesture form defining a string of gesture components arranged in a spatio-temporal order (claim 1) (fig. 3a-3c gesture data); 
Karmon fails to teach storing the canonical gesture form for the gesture as a single example of a plurality of examples associated with the gesture; and training a neural network to recognize each gesture component in the canonical gesture form using the plurality of examples associated with the gesture.
However, Hoffmann teaches storing the canonical images form for the data as a single example of a plurality of examples associated with the image; and training a neural network to recognize each image component in the canonical attributes [0068] form using the plurality of examples associated with the gesture. (fig. 4 400-406))(fig. 3 (300-316)).
It would have been obvious to one of ordinary skill in the art to modify the gesture recognition of Karmon to include store the canonical image form for the gesture as a single example of a plurality of examples associated with the image; and train a neural network to recognize a gesture component in the canonical gesture form using the plurality of examples associated with the gesture as taught by Hoffmann in order to allow a learning model with small sets of training labels [005-007].

In regards to claim 22, Karmon teaches a system, comprising: a sensor operable to capture sensor data indicative of a gesture (fig. 1 (106, 102, 108)), and a processor in communication with a memory and the sensor [0039-0053]:;, the processor configured to execute instructions stored in the memory, which, when executed, cause the processor to: receive sensor data indicative of a gesture, wherein the sensor data (claim 1) (fig. 3a-3c gesture data); includes a plurality of frames and wherein each frame includes data indicative of a hand performing the gesture[0050, 124-148]; 
Karmon fails to teach convert the gesture into a canonical gesture form using a neural network, the canonical gesture form defining a string of gesture components arranged in a spatio-temporal order, the neural network being operable to recognize each concept in the canonical gesture form using a plurality of examples associated with the gesture; and compare the canonical gesture form for the gesture with a gesture definition, wherein the gesture definition includes a plurality of constraints associated with a plurality of gesture components.
However, Hoffmann teaches convert the image  into a canonical attribute form using a neural network, the canonical gesture form defining a string of components arranged in a spatio-temporal order, the neural network being operable to recognize each concept in the canonical  form using a plurality of examples associated with the image and compare the canonical attributes form for the image with a definition, wherein the gesture definition includes a plurality of constraints associated with a plurality of components. (fig. 4 400-406))(fig. 3 (300-316)) [0068] (fig. 10 302, 100, 1002, 1004, 306)
It would have been obvious to one of ordinary skill in the art to modify the gesture recognition of Karmon to include store the canonical image form for the gesture as a single example of a plurality of examples associated with the image; and train a neural network to recognize a gesture component in the canonical gesture form using the plurality of examples associated with the gesture as taught by Hoffmann in order to allow a learning model with small sets of training labels [005-007].

In regards to claim 2, Karmon in view of Hoffmann teaches the system of claim 1, further comprising instructions stored in the memory, which, when executed, cause the processor to: extract, for a frame of the plurality of frames, a first gesture component associated with a physical location of a palm of a hand relative to a body [007, 040-0047, 0057-60] (fig. 6a (104 to body)) Karmon.
In regards to claim 3, Karmon in view of Hoffmann teaches system of claim 2, further comprising instructions stored in the memory, which, when executed, cause the processor to: identify an initial set of location buckets and an initial location of the one or more hands of the user across the set of location buckets from an initial temporal grouping of frames of the plurality of frames [0097-101] regions corresponding to buckets. Karmon.
In regards to claim 4, Karmon in view of Hoffmann teaches system of claim 2, further comprising instructions stored in the memory, which, when executed, cause the processor to: identify a final set of location buckets and a final location of the one or more hands of the user across the set of location buckets of a final temporal grouping of frames of the plurality of frames.(fig. 5 final frame hand gesture that is identified [0090-0097]) Karmon
In regards to claim 5, Karmon in view of Hoffmann teaches system of claim 1, further comprising instructions stored in the memory, which, when executed, cause the processor to: extract, for a frame of the plurality of frames, a second gesture component associated with a physical movement of the palm of a hand relative to a body. [007, 040-0047, 0057-60] (fig. 6a (104 to body) for another gesture at least) Karmon.
In regards to claim 8, Karmon in view of Hoffmann teaches system of claim 1, further comprising instructions stored in the memory, which, when executed, cause the processor to: extract, for a frame of the plurality of frames, a third gesture component associated with a shape of a hand relative to a body. [007, 040-0047, 0057-60] fig. 2a A-C for a third gesture Karmon.
In regards to claim 13, Karmon in view of Hoffmann teaches method of claim 12, further comprising instructions stored in the memory, which, when executed, cause the processor to: extracting, for a frame of the plurality of frames, a first gesture component associated with a physical location of a palm of a hand relative to a body. [007, 040-0047, 0057-60] (fig. 6a (104 to body)) Karmon.
In regards to claim 14, Karmon in view of Hoffmann teaches method of claim 13, further comprising instructions stored in the memory, which, when executed, cause the processor to: identifying an initial set of location buckets and an initial location of the one or more hands of the user across the set of location buckets from an initial temporal grouping of frames of the plurality of frames. [0097-101] regions corresponding to buckets. Karmon.
In regards to claim 15, Karmon in view of Hoffmann teaches method of claim 13, further comprising instructions stored in the memory, which, when executed, cause the processor to: identifying a final set of location buckets and a final location of the one or more hands of the user across the set of location buckets of a final temporal grouping of frames of the plurality of frames. [0097-101] regions of hand fig. 5 a-f corresponding to buckets at final frame. Karmon.
In regards to claim 16, Karmon in view of Hoffmann teaches method of claim 12, further comprising instructions stored in the memory, which, when executed, cause the processor to: extracting, for a frame of the plurality of frames, a second gesture component associated with a physical movement of the palm of a hand relative to a body. [007, 040-0047, 0057-60] (fig. 6a (104 to body) for another gesture at least) Karmon.
In regards to claim 18, Karmon in view of Hoffmann teaches method of claim 12, further comprising instructions stored in the memory, which, when executed, cause the processor to: extracting, for a frame of the plurality of frames, a third gesture component associated with a shape of a hand relative to a body. [007, 040-0047, 0057-60] fig. 2a A-C for a third gesture Karmon.
In regards to claim 20, Karmon in view of Hoffmann teaches method of claim 18, further comprising instructions stored in the memory, which, when executed, cause the processor to: extracting, using the neural network, a plurality of features indicative of a shape of one or more hands of the user from an initial temporal grouping of frames of the plurality of frames [073, 101] Karmon and (fig. 4 400-406))(fig. 3 (300-316)) [0068] Hoffmann.
In regards to claim 21, Karmon in view of Hoffmann teaches method of claim 18, further comprising instructions stored in the memory, which, when executed, cause the processor to: extracting, using the neural network, a plurality of features indicative of a shape of one or more hands of the user from a final temporal grouping of frames of the plurality of frames. [073, 101] last gesture from final frame Karmon and (fig. 4 400-406))(fig. 3 (300-316)) [0068] Hoffmann.


Allowable Subject Matter
Claims 6-7, 9-11, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694